Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00312-CV

                                David Allan EDWARDS,
                                       Appellant

                                            v.

                           COUNTY OF ATASCOSA, et al.,
                                   Appellees

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 12-02-0185-CVA
                    Honorable Thomas Franklin Lee, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 23, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice